| iFOGG, Judge,
dissenting.
For the following reasons, I respectfully dissent. Black’s Law Dictionary defines “Elector” as:
A duly qualified voter; one who has a vote in the choice of any officer; a constituent. One who elects or has the right of choice, *461or who has the right to vote for any functionary, or for the adoption of any measure. In a narrower sense, one who has the general right to vote, and the right to vote for public officers.
Black’s Law Dictionary defines “Constituent” as used in the language of politics as “a correlative to ‘representative,’ the constituents of a legislator being those whom he represents and whose interests he is to care for in public affairs; usually the electors of his district.” Emphasis added.
Thus, one who is not a constituent of Ward 3, District 8, is not a qualified elector for Justice of the Peace. It is my opinion, that LSA-R.S 13:2582 mandates that in order to run for the office of Justice of the Peace, one must be able to vote for that office.